The State of TexasAppellee




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                         April 9, 2014

                                     No. 04-12-00317-CR

                                     Jon Thomas FORD,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010CR7741
                       Honorable Maria Teresa Herr, Judge Presiding


                                       ORDER


    The Appellant’s motion for extension of time to file Appellant’s reply brief is
GRANTED. Time is extended to May 12, 2014.



                                                   _________________________________
                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of April, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court